           Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 1 of 20



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


KATHRYN HYLAND, MELISSA
GARCIA, ELDON R. GAEDE,
ELIZABETH TAYLOR, JESSICA
SAINT-PAUL, REBECCA SPITLER-
LAWSON, MICHELLE MEANS,
ELIZABETH KAPLAN, JENNIFER
GUTH, MEGAN NOCERINO, and
ANTHONY CHURCH, individually and
on behalf of all others similarly situated,   Case No. 1:18-cv-09031-DLC

                           Plaintiffs,

      v.

NAVIENT CORPORATION and
NAVIENT SOLUTIONS, LLC,

                           Defendants.


  [PROPOSED] STIPULATED ORDER ESTABLISHING PROTOCOL FOR
     DISCOVERY OF ELECTRONICALLY STORED INFORMATION

      Upon agreement of the Parties for an order establishing a protocol for

discovery of Electronically Stored Information (the “Stipulation”), Plaintiffs

Kathryn Hyland, Melissa Garcia, Eldon R. Gaede, Elizabeth Taylor, Jessica Saint-

Paul, Rebecca Splitter-Lawson, Michelle Means, Elizabeth Kaplan, Jennifer Guth,

Megan Nocerino, and Anthony Church, individually and on behalf of all others

similarly situated (collectively, “Plaintiffs”) and Defendants Navient Corporation

and Navient Solutions, LLC (collectively, “Navient” or “Defendants”) (Plaintiffs and

Defendants, collectively, the “Parties”), hereby stipulate and the Court orders as

follows:
        Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 2 of 20



A.    DEFINITIONS

      The following terms in this Order shall have the agreed-upon meanings set

forth below:

      1.       Electronically Stored Information (“ESI”): ESI is to be defined

consistent with its meaning under Federal Rule of Civil Procedure 34(a) and

Federal Rule of Evidence 1001.

      2.       Keyword Search: Keyword Search means a search of the text of ESI

for one or more words or set of characters or numbers that are specified by a user.

      3.       Native Format: Native Format means the format of ESI in which it

was generated or as it is used by the Producing Party in the usual course of its

business and in its regularly conducted activities.

      4.       OCR:    OCR means an optical character recognition file which is

created by software used in conjunction with a scanner that is capable of reading

text-based documents and making such documents searchable using appropriate

software.

      5.       On-Line Repository: On-Line Repository means a secure database of

documents that makes documents accessible, searchable, and reviewable via the

Internet.

      6.       Paper Discovery: Paper Discovery means responsive documents and

things pursuant to Federal Rules of Civil Procedure 26(b)(1) and 34 which were

originally created in paper format and which may or may not have been converted

into digital format.




                                          2
        Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 3 of 20



       7.     Producing Party: Producing Party means a Party (or non-party that

avails itself of this Order) that produces ESI in This Litigation.

       8.     Production Load File:            Production Load File means a file

accompanying any production that facilitates the use of the produced files by a

document management or litigation support system. As specified further below, the

Production Load File shall indicate how individual pages belong together as

documents,    including   the   parent/child    (email/attachment)   relationships   of

documents, and shall provide the agreed-upon metadata fields outlined below.

       9.     Production Media: Production Media means documents on readily

accessible computer or electronic media as the Parties may hereafter agree upon,

including CD-ROM, DVD, or external hard drive (with standard PC compatible

interface).

       10.    Receiving Party: Receiving Party means a Party to whom ESI is

produced.

       11.    Responsive ESI: Responsive ESI means ESI that is responsive to a

Receiving Party’s discovery and relevant under Federal Rule of Civil Procedure

26(b)(1) and the applicable Federal Rules of Evidence and is deemed reasonably

accessible under Federal Rule of Civil Procedure 26(b)(2)(B).

       12.    Sampling: Sampling means the process of testing a designated data

set for existence or frequency of Responsive ESI.




                                           3
          Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 4 of 20



         13.   This Litigation: This Litigation means the case captioned Hyland, et

al., v. Navient Corp., et al., No. 18-09031-DLC, which is currently pending in the

Southern District of New York.

         14.   TIFF: TIFF (Tagged Image File Format) refers to the Group IV, 300

DPI black-and-white graphic file format for storing bit-mapped images, with

multiple compression formats and resolutions.

B.       SCOPE

         1.    General: The procedures and protocols set forth in this Order shall

govern the production of ESI in This Litigation, unless the Parties agree in writing,

including email, to change them or they are changed by the Court at the request of

a Party. To the extent that non-parties produce documents in this case, the Parties

agree to request that such non-parties adopt this Order.

         2.    Scope of Production: This Order provides a general framework for

the production of ESI. This Order does not establish any agreement as to either the

temporal or subject matter scope of discovery. The Parties shall meet and confer, as

necessary, regarding custodial and non-custodial sources of potentially discoverable

documents, including the production of databases or other structured data.

         3.    Subsequent Orders:      This Order shall not preclude subsequent

agreements between the Parties relating to ESI, nor shall it preclude any Party

from seeking relief from or an amendment to this Order upon a showing of good

cause.




                                          4
        Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 5 of 20



C.    COST CONTAINMENT

      1.     Objective: The procedures in this Order pertaining to production of

ESI are subject to the development of reasonable and appropriate strategies to

minimize the cost and burden that may be associated with production of ESI.

      2.     Keyword Searches: The Parties agree that a Producing Party may

collect and review documents by conducting Keyword Searches using search terms

that have been reasonably calculated in good faith to retrieve Responsive ESI

without imposing unreasonable burdens to review irrelevant information.          The

Parties will meet and confer in a good faith attempt to resolve any disputes that

may arise regarding deficiencies in a Party’s electronic document production.

      3.      Sampling:      The Parties shall meet and confer, as necessary,

regarding the scope of ESI subject to electronic discovery.           In the event a

disagreement with respect to a data set to be reviewed and produced by a Producing

Party exists, the Producing Party may utilize Sampling techniques in order to assist

the Parties in making a determination regarding the existence and frequency of

Responsive ESI within said data set.

D.    PRODUCTION

      1.     Production Format: Unless otherwise specified herein, a Producing

Party shall produce electronic documents as TIFF images, as described more fully

in section D(6). All productions will include these additional specifications:

             a.     An Opticon reference file, or any equivalent thereof that the

                    Parties find mutually agreeable, containing the path and




                                           5
 Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 6 of 20



           filename to the image files described in section D(1);

     b.    A Concordance delimited load file, or any equivalent format

           thereof that the Parties find mutually agreeable, identifying the

           ESI produced in the production and containing (i) the full path

           and filename to Native Files described further in section D(2),

           (ii) the path and filename to the document level .txt files

           described further in section D(1)(c), and (iii) the metadata fields

           described further in section D(3), unless such fields do not exist

           in the ordinary course of business, are unduly burdensome to

           produce, and/or would reveal privileged information; and

     c.    Document level .txt files, or any equivalent format thereof that

           the Parties find mutually agreeable, for all native documents

           containing extracted searchable text—provided, however, that

           OCR text can be provided if extracted text is not available (in

           which case the Parties may meet and confer regarding the

           reason extracted text is not available) or if the document has

           been redacted pursuant to this protocol or the Protective Order

           that the Court will enter in This Litigation.

2.   Production of Native Format ESI:

     a.    A Producing Party shall produce Excel spreadsheets, database

           files, audio files, and video files in their Native Format. For

           Excel spreadsheets and database files with redactions, the




                                  6
       Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 7 of 20



                   Producing Party shall produce a copy of the Native File with the

                   relevant portions replaced with “[REDACTED]” or a similar

                   mark. For audio files, including electronic phone recordings, the

                   Producing Party must produce them in the format in which they

                   are maintained in the ordinary course of business along with

                   any metadata that exists in the ordinary course of business that

                   can be reasonably extracted from the audio file. Additionally,

                   any associated transcript for each audio file, if already

                   generated in the ordinary course of business, must be produced.

                   Video files must be produced in the format in which they are

                   maintained in the ordinary course of business along with any

                   metadata that exists in the ordinary course of business that can

                   be reasonably extracted from the video file.

             b.    If production in Native Format is necessary to decipher the

                   meaning, context, or content of a document produced in TIFF,

                   the Parties will confer in good faith concerning reasonable

                   requests for either the production of the original document for

                   inspection and copying or production of the document in Native

                   Format.

      3.     Production of Metadata: As stated in section D(1)(b), the metadata

for produced ESI shall be contained in a Concordance load file.

             a.    Audio files. Any metadata for produced audio files must include




                                         7
       Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 8 of 20



                   the fields set forth in Appendix 1, to the extent those fields exist

                   in the ordinary course of business and can be reasonably

                   extracted from the audio file.

             b.    Non-Audio Files. The metadata for produced ESI other than

                   audio files must include the fields set forth in Appendix 2, where

                   those fields exist in the ordinary course of business and can be

                   reasonably extracted from a document.

             c.    To the extent that metadata does not exist, is not reasonably

                   accessible or available, would be unduly burdensome to collect,

                   or would reveal privileged information, nothing in this

                   Stipulation shall require any party to extract, capture, collect, or

                   produce such data. The Parties are not obligated to populate

                   manually any of the fields in Appendices 1 or 2 if such fields

                   cannot be extracted automatically from a document using

                   standard processing software, with the exception of the following

                   fields: (1) BegBates, (2) EndBates, (3) BegAttach, (4) EndAttach,

                   (5)   ConfidDesignation,   (6)   Custodian,   (7)   NativeLink   (if

                   documents are provided in Native Format), and (8) Source, all of

                   which may be populated by the Party or the Party’s vendor.

      4.     De-Duplication: The Producing Party shall de-duplicate within non-

custodial files, or between custodial files and non-custodial files, and the metadata

provided in the Production Load File shall indicate from which other source(s) the




                                          8
        Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 9 of 20



documents were de-duplicated.        A Producing Party shall de-duplicate exact

duplicates based on MD5-Hash value prior to production in a manner that does not

break up document families (such as emails and attachments), but the original ESI

shall be preserved.

      5.        Redactions: To the extent that a document is produced in redacted

form, any redactions shall be clearly indicated on the face of the document, and the

Production Load File accompanying that document’s production should indicate, for

each redacted document, that there is a redaction, and the reason(s) for any

redaction(s).     Where a responsive document contains both redacted and non-

redacted content, the Producing Party shall produce the non-redacted portions of

the document. The production of a document in a redacted form does not affect the

Producing Party’s obligation, if any, to properly document and substantiate the

assertion of privilege over the content on a privilege log. Except as provided above

in paragraph D(2)(a), documents that are to be produced in Native Format, but that

require redactions, may be produced as TIFF images (with extracted text) with the

relevant portions redacted, or if a TIFF image production is not technically feasible,

the Producing Party may produce a copy of the Native File with the relevant

portions replaced with “[REDACTED]” or a similar mark.           If modification of a

Native File is required for redaction purposes, metadata information associated

with that file should remain unchanged, to the extent possible, unless it also

requires redaction.

      6.        Document Numbering for TIFF Images: Each page of a document




                                          9
       Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 10 of 20



produced in TIFF file format shall have a legible, unique Bates number of up to

eight digits electronically “burned” onto the image at a location that does not

obliterate, conceal, or interfere with any information from the source document.

The unused digits of the unique number shall be filled with placeholder zeros (0) to

facilitate electronic sorting of the documents. Any Producing Party producing ESI

in Native Format, as set forth above, shall produce a slip sheet in Black and White

Group IV* TIFF that is endorsed with the Bates number. If a document is produced

subject to a claim that it is protected from disclosure under the Protective Order,

the appropriate confidentiality designation, as provided under the Protective Order,

shall be burned electronically onto each page of such document. Any redacted page

shall also include the word “Redacted” burned onto the TIFF image at the location

of the redaction(s).

      7.     Color: Documents containing color need not be originally produced in

color. If an original document contains color necessary to understand the meaning

or content of the document, however, the Producing Party shall honor reasonable

requests for either the production of an original document for inspection and

copying, or production of a color image of the document.

      8.     Appearance and Content:            Other than as required in this

paragraph, no electronic document may be intentionally manipulated to change how

the source document would have appeared, without prior agreement of the

Receiving Party, except that hidden information (such as redline or comments) will

be revealed. Additionally, all emails will be produced with the BCC field visible, to




                                         10
       Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 11 of 20



the extent it is available with the document. To the extent reasonably feasible,

“dynamic fields” relating to date and time shall be produced showing the field code

(e.g., [DATE]), rather than the values for such fields existing at the time the file is

processed.    Subject to any appropriate redaction and any revealed hidden

information, each document’s electronic image shall convey the same information

and image as the original document.        This means that font size, bold, italics,

underline and other font features shall be maintained. If a document is illegible or

unviewable to the Receiving Party, the Parties shall discuss appropriate measures

to address the issue through an agreed-upon resolution, such as, for example,

enlarging the font size.

      9.     Production Media: The Producing Party shall produce documents on

readily accessible, computer or electronic media as the Parties may hereafter agree

upon, including but not limited to CD-ROM, DVD, and external hard drive (with

standard PC compatible interface or access to a secure On-Line Repository agreed

upon by the Parties) or via secure FTP site. Each piece of Production Media shall

be assigned a production number or other unique identifying label corresponding to

the date of the production of documents on the Production Media as well as the

sequence of the material in that production. The Producing Party shall accompany

all document productions with a transmittal cover letter identifying the documents

produced.

      10.    Original Documents:         The Producing Party shall retain native

electronic source documents for all ESI produced in This Litigation. The Producing




                                          11
       Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 12 of 20



Party shall take all reasonable measures to maintain the original native electronic

source documents in a manner so as to preserve the metadata associated with these

electronic materials as it existed at the time of production in the event review of

such metadata becomes necessary.

      11.    Confidentiality of Produced ESI: Nothing in this Order is intended

to be inconsistent with the Protective Order that the Court will enter in This

Litigation, and where anything in this Order is inconsistent with the terms of the

Protective Order, the terms of the Protective Order shall prevail. If a document is

produced subject to a claim that it is protected from disclosure under the Protective

Order, the appropriate confidentiality designation, as provided under the Protective

Order, shall be burned electronically onto each page of such document.

      12.    Third-Party Software: To the extent ESI produced pursuant to this

Order cannot be rendered or viewed without the use of proprietary third-party

software, the Parties shall cooperate and seek to attempt to minimize any expense

or burden associated with the production of such ESI. The Parties shall meet and

confer to address such issues as may arise with respect to obtaining access to any

such software and operating manuals which are the property of a third party.

E.    MISCELLANEOUS

      1.     English Language: To the extent any ESI exists in more than one

language, the ESI shall be produced in English, if available. If no English version

of a document is available, the Producing Party does not have an obligation to

produce an English translation of a document.




                                         12
       Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 13 of 20



      2.     Duplicate Production Not Required: A Party producing ESI in

electronic form need not produce the same document in paper format.

      3.     Cooperation:    The Parties shall, as necessary, meet and confer to

exchange information regarding issues associated with any production of ESI,

including, but not limited to, database field definitions and structure or document

delivery mechanisms.

      4.     Variance: Any practice or procedure set forth herein may be varied

by agreement of the Parties, confirmed in writing by email or other writing.

      5.     Paper Discovery:      Nothing in this Order is intended to interfere

with, preclude, alter, or otherwise affect the Parties’ independent obligations to

engage in discovery involving and, where appropriate, produce materials that exist

only in paper format. All paper documents shall be produced as static images. The

images will be black-and-white, single page, 300 DPI, Group IV* TIFF images with

corresponding OCR text in document level .txt format and standard load files,

which can be used with commercially available litigation software packages.

Producing paper documents in such form does not change their character from

paper documents into ESI. All other metadata that does not exist as part of the

original document need not be produced for paper documents produced as TIFF

images. The Parties shall meet and confer with respect to the unitizing of hard copy

documents and grouping of documents into families.

      6.     Replacement Images:         In the event that an already produced

document or set of documents has to be re-produced with a different image or set of




                                         13
      Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 14 of 20



images, the new production shall always maintain the same Bates number for any

re-produced documents, with the addition of a suffix at the end of the Bates

number.




                                     14
       Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 15 of 20



CONSENTED TO BY:


SELENDY & GAY PLLC                         COVINGTON & BURLING LLP


By:   /s/ Lena Konanova                    By:   /s/ Andrew Ruffino
      Faith Gay                                  Andrew Ruffino
      (fgay@selendygay.com)                      (aruffino@cov.com)
      Maria Ginzburg
      (mginzburg@selendygay.com)                 COVINGTON & BURLING LLP
      Yelena Konanova                            The New York Times Building
      (lkonanova@selendygay.com)                 620 Eighth Avenue
      Margaret Siller                            New York, NY 10018-1405
      (msiller@selendygay.com)                   Phone: (212) 841-1000
                                                 Fax: (212) 841-1010
      SELENDY & GAY PLLC
      1290 Avenue of the Americas                Ashley Simonsen
      New York, NY 10104                         (asimonsen@cov.com)
      Phone: (212) 390-9040
      Fax: (212) 390-9399                        COVINGTON & BURLING LLP
                                                 1999 Avenue of the Stars
      Attorneys for Plaintiffs Kathryn           Los Angeles, CA 90067-4643
      Hyland, Melissa Garcia, Eldon R.           Phone: (424) 332-4800
      Gaede, Elizabeth Taylor, Jessica           Fax: (424) 332-4749
      Saint-Paul, Rebecca Splitter-
      Lawson, Michelle Means, Elizabeth          Attorneys for Defendants Navient
      Kaplan, Jennifer Guth, Megan               Corp. and Navient Solutions, LLC
      Nocerino, and Anthony Church,
      individually and on behalf of all
      others similarly situated




                                      15
      Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 16 of 20



                                  ORDER

     Based on the foregoing Stipulation, and good cause appearing therefore, IT

IS SO ORDERED this ______ day of ____________, 2019.



                                                ______________________________
                                                   United States District Judge




                                     16
           Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 17 of 20



                    Appendix 1: Audio Metadata & Coding Fields 1


    Field Name                                           Description of Field
    AgentName                                            Name of agent/employee
                                                         Unique identifier of
    AgentId
                                                         agent/employee
    Group                                                Name for a collection of agents
    Supervisor                                           Name of the agent’s supervisor
    Site                                                 Location of call facility
                                                         Dialed Number Identification
    DNIS                                                 Service, identifies the number
                                                         that was originally called
    Extension                                            Extension where call was routed
                                                         Identifies whether the call was
    CallDirection
                                                         inbound, outbound, or internal
    CallType                                             Purpose of the call
    Duration                                             Duration of call
    CustomerId                                           Customer's identification number
    CustomerCity                                         Customer's city of residence
    CustomerState                                        Customer's state of residence
                                                         Date and start time of
    CallDateTime                                         call (MM/DD/YYYY
                                                         HH:MM:SS)
    CustomerName                                         Name of person called
    ConfidDesignation                                    Confidentiality designation
    FileName                                             Filename of audio file
    BegBates                                             Unique number of the audio file
                                                         Call center or phone number
    CalledPartyNumber
                                                         called
    FileSize                                             File size of audio file
    CallService                                          Call service code


1
  All field codes in these Appendices to be produced only to the extent they exist in the ordinary
course of business and can be reasonably extracted.




                                               17
     Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 18 of 20



                                          MD5 or SHA-1 hash value, unique
HashValue
                                          document identifier
                                          Individual(s) or department(s)
Custodian                                 from which the recording
                                          originated
                                          Folder path of the audio file in the
FolderPath
                                          original source
TimeZone                                  Time zone of the original call




                                   18
        Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 19 of 20



                 Appendix 2: ESI Metadata & Coding Fields

Field Name                  Description of Field
BegBates                    Beginning document number
EndBates                    Ending document number
BegAttach                   Beginning document number of family unit
EndAttach                   Ending document number of family unit
Custodian                   Individual from whom the document originated
                            Where a file is de-duplicated, a list of all custodians
AllCustodians
                            that had custody of the file
AttachmentCount             Number of attachments
                            Author field extracted from the metadata of the
Author
                            native file
From                        Sender of the email message
Recipient(s)                Recipient(s) of the email message (To)
CC                          Recipient(s) of “carbon copies” of the email message
                            Recipient(s) of “blind carbon copies” of the email
BCC
                            message
                            Subject field extracted from the metadata of the
Subject
                            native file
                            Date the email message was sent (produced in
SentDate
                            “MM/DD/YYYY” format)
SentTime                    Time the email message was sent
PgCount                     Page count
DateRecvd                   Date received
DateMod                     Date modified
PrintDate                   Date last printed
FileType                    Mail, attachment, individual file
FileExtension               File extension of document (e.g., .msg, .doc, .xls, etc.)
FolderPath                  Folder path of the document in the original source
FileName                    Name of original file
Title                       Title of a non-email document (Microsoft Title field)
HashValue                   MD5 or SHA-1 hash value, unique document identifier



                                       19
     Case 1:18-cv-09031-DLC Document 41 Filed 02/20/19 Page 20 of 20




Field Name               Description of Field
                         Relative file path to each native file on production
NativeLink
                         media
Date Created             For non-emails (produced in “MM/DD/YYYY” format)
ConfidDesignation        Confidentiality designation
Source                   Name of the producing party
Redaction                Indicate “YES”
                         Reason for the redaction (e.g., Attorney-Client
RedactionReason
                         Privilege)
TimeMod                  Time an electronic file was last modified
FileSize                 Size of native file/email in KB
Company                  Company (organization) metadata from electronic files
                         Contains path to OCR/extracted text file that is titled
TextPath
                         after the document BegBates
TimeSent                 Time email was sent
TimeReceived             Time email was received
TimeZone                 Time zone processed in
ConversationIndex        Conversation thread ID/index value
                         This field will display the Image Tag / “BegBates” field
ParentID
                         value of the attachment record’s parent




                                    20
